Exhibit 10.3

 

RESTRICTED STOCK AWARD AGREEMENT

FOR COMPANY EMPLOYEES

UNDER THE WATTS WATER TECHNOLOGIES, INC.

SECOND AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN

The award of shares of restricted Class A Common Stock (the “Restricted Stock”)
of Watts Water Technologies, Inc. (the “Company”) made to the grantee (the
“Grantee”), as set forth in the Restricted Stock award notification provided
through the Grantee’s stock plan account on the E*TRADE website, is subject to
the provisions of the Company’s Second Amended and Restated 2004 Stock Incentive
Plan (the “Plan”) and the terms and conditions contained in this Restricted
Stock Award Agreement (the “Agreement”).  By accepting the award of Restricted
Stock on the E*TRADE website, the Grantee agrees to the terms and conditions of
this Agreement.

1.         Acceptance of Award.  The Grantee shall have no rights with respect
to the Restricted Stock unless he or she shall have accepted the Restricted
Stock award through the E*TRADE website.  Upon acceptance of the award of
Restricted Stock by the Grantee, (i) the shares of Restricted Stock so accepted
shall be issued by the Company and held by the Company’s transfer agent in book
entry form in a restricted account until such Restricted Stock is vested as
provided in Paragraph 3 below, and (ii) the Grantee’s name shall be entered as
the stockholder of record on the books of the Company.  Thereupon, the Grantee
shall have all the rights of a shareholder with respect to such shares,
including voting and dividend rights, subject, however, to the restrictions and
conditions specified in Paragraph 2 below.

2.         Restrictions and Conditions.

(a)        As set forth in Paragraph 1, the book entries representing the shares
of Restricted Stock granted herein shall bear an appropriate legend, as
determined by the Administrator in its sole discretion, to the effect that such
shares are subject to restrictions as set forth herein and in the Plan.

(b)        Shares of Restricted Stock granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting.

(c)        If the Grantee’s employment with the Company and its Subsidiaries is
voluntarily or involuntarily terminated for any reason (other than death or
disability) prior to vesting of shares of Restricted Stock granted herein, the
unvested shares of Restricted Stock shall be immediately and automatically
forfeited to the Company upon termination of employment, without payment of any
consideration to the Grantee.  The Grantee shall have no further rights with
respect to any shares of Restricted Stock that are so forfeited.

3.         Vesting of Restricted Stock.  Unless otherwise provided in this
Agreement or the Plan, the Restricted Stock shall vest in accordance with the
following vesting schedule: [_____].  The restrictions and conditions in
Paragraph 2 shall lapse with respect to the number of shares of Restricted Stock
specified as vested on each such vesting date.

 

 





--------------------------------------------------------------------------------

 



 

Subsequent to such Vesting Date or Dates, the shares of Stock on which all
restrictions and conditions have lapsed shall no longer be deemed Restricted
Stock.  Notwithstanding the foregoing, if the Grantee’s employment is terminated
by reason of death or disability (as determined by the Administrator) prior to
the vesting of shares of Restricted Stock granted herein, the unvested shares of
Restricted Stock held by the Grantee shall become fully vested.  The
Administrator may at any time accelerate the vesting schedule specified in this
Paragraph 3.

4.         Dividends.  Dividends on shares of Restricted Stock shall be paid
currently to the Grantee.

5.         Incorporation of Plan.  Notwithstanding anything herein to the
contrary, this Agreement shall be subject to and governed by all the terms and
conditions of the Plan, including the powers of the Administrator set forth in
Section 2(b) of the Plan.  Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.

6.         Limitations on Transferability.  This Agreement is personal to the
Grantee, is non-assignable and is not transferable in any manner, by operation
of law or otherwise, other than by will or the laws of descent and distribution.

7.         Tax Withholding.  The Grantee acknowledges and agrees that the
Company has the right to deduct from payments of any kind otherwise due to the
Grantee any federal, state, local or other taxes of any kind required by law to
be withheld with respect to the vesting of the shares of Restricted Stock.  The
Grantee shall satisfy such tax withholding obligations by transferring to the
Company, on each date on which shares of Restricted Stock vest under this
Agreement, such number of shares of Restricted Stock that vest on such date as
have a Fair Market Value equal to the amount of the Company’s tax withholding
obligation in connection with the vesting of such shares of Restricted
Stock.  Such delivery of Restricted Stock to the Company shall be deemed to
happen automatically, without any action required on the part of the Grantee,
and the Company is hereby authorized to take such actions as are necessary to
effect such delivery.

8.         Non-Competition, Non-Solicitation and Non-Disparagement.  In
consideration of the Company entering into this Agreement with the Grantee, the
Grantee agrees that throughout his or her term of employment with the Company
and for a period of twelve (12) months following the Grantee’s date of
termination with the Company, the Grantee shall not, directly or indirectly,
divert or attempt to divert or assist others in diverting any business of the
Company by soliciting, contacting or communicating with any customer or supplier
of the Company with whom the Grantee has direct or indirect contact or upon
termination of employment has had direct or indirect contact during the twelve
(12) month period immediately preceding the Grantee’s date of termination with
the Company. The Grantee further agrees that for a period of twelve (12) months
following his or her date of termination with the Company the Grantee shall not,
directly or indirectly, solicit, induce, attempt to induce or assist others in
attempting to induce any employee of the Company with whom the Grantee has
worked or had material contact with, during the twelve (12) month period
immediately preceding the termination of the Grantee’s employment, to leave the
employment of the Company or a subsidiary of the Company or to accept employment
or affiliation with any other company or firm of which the





2

--------------------------------------------------------------------------------

 



 

Grantee becomes an employee, owner, partner or consultant. The Grantee agrees
that throughout his or her term of employment with the Company and for a period
of twelve (12) months following the Grantee’s date of termination that the
Grantee will not make any statements, orally or in writing, cause to be
published or in any way disseminate any information concerning the Company or
any subsidiaries of the Company concerning the Company’s business, business
operations or business practices that in any way, in form or substance, harms,
disparages or otherwise casts an unfavorable light upon the Company or any
subsidiaries of the Company or upon any of their reputations or standing in the
business community or the community as a whole.  The provisions of this Section
810 do not prohibit the Grantee from communicating with, cooperating with, or
providing information to the Securities and Exchange Commission, the Department
of Labor, the EEOC, the NLRB, or any government agency that might be interpreted
as disparaging.

9.         Compensation Recovery Policy.  Notwithstanding anything contained in
this Agreement to the contrary, all Restricted Stock awarded under this
Agreement, and any shares of Class A Common Stock delivered to the Grantee upon
vesting of Restricted Stock hereunder shall be subject to forfeiture or
repayment pursuant to the terms of the Company’s Compensation Recovery Policy as
in effect from time to time, including any amendments necessary for compliance
with the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act.

10.       Miscellaneous.

(a)        Notice hereunder shall be given to the Company at its principal place
of business, and shall be given to the Grantee at the address on file with the
Company, or in either case at such other address as one party may subsequently
furnish to the other party in writing.

(b)        This Agreement does not confer upon the Grantee any rights with
respect to continuation of employment by the Company or any Subsidiary.

 

 

3

--------------------------------------------------------------------------------